DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (JP 2010-259238) in view of SETO (US 5,507,153; previously cited on PTO-892 with mail date 3/7/2022).
	Regarding claim 1, SUZUKI discloses an energy management system comprising: 
 	a battery (250, Fig. 1); 
 	a heat storage unit (720); 
 	a cold storage unit (730); and 
 	a controller (300), wherein: 
 	when a regeneration power is inputted into the energy management system from a power supply source (i.e., from 100) while a charged amount of the battery has not reached an upper limit (based on determination from charge amount monitoring unit 200; ¶ 0011, 0020), the controller distributes electric power inputted into the energy management system among the battery, the heat storage unit and the cold storage unit by referring to: the charged amount (based on determination from charge amount monitoring unit 200; ¶ 0011, 0020); a heat storage state of the heat storage unit; and a cold storage state of the cold storage unit (¶ 0027: heat storage capacity of the high temperature heat storage device 720 or the low temperature heat storage device 730).
 	SUZUKI fails to disclose the controller distributes electric power inputted into the energy management system when the regeneration power inputted into the energy management system from the power supply source exceeds a chargeable and dischargeable electric power of the battery while the charged amount of the battery has not reached an upper limit, and the electric power equivalent to the amount exceeding the chargeable and dischargeable electric power are distributed between the heat storage unit and the cold storage unit.
 	SETO discloses the controller (16, 17, Fig. 2) distributes electric power inputted into the energy management system when the regeneration power inputted into the energy management system from the power supply source (13, Fig. 1) exceeds a chargeable and dischargeable electric power of the battery (col 5, l. 53 – col 6, l. 40: “allowable regenerative electric power value”; col 8, ll. 15-20) while the charged amount of the battery has not reached an upper limit (col 5, ll. 54-58; col 18, ll. 28-38), and the electric power equivalent to the amount exceeding the chargeable and dischargeable electric power is distributed to the heat storage unit (col 5, l. 53 – col 6, l. 40). It would have been obvious to apply the power distribution method of SETO to the energy management system of SUZUKI in order to distribute the electric power equivalent to the amount exceeding the chargeable and dischargeable electric power between the heat storage unit and the cold storage unit.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the distributing the electric power based on a chargeable and dischargeable electric power of the battery in order to improve an energy balance efficiency, extend a mileage per charge, and/or extend the battery life (SETO, col 6, ll. 42-62).
 	Regarding claim 2, SUZUKI as modified by SETO teaches the controller: calculates a maximum value of the electric power that can be inputted into the energy management system by referring to: an electric power to be used by the battery determined by the charged amount and the chargeable and dischargeable electric power (SETO, col 5, l. 53 – col 6, l. 40: “allowable regenerative electric power value”; col 8, ll. 15-20); an electric power to be used by the heat storage unit determined by the heat storage state; and an electric power to be used by the cold storage unit determined by the cold storage state; and when the regeneration power inputted into the energy management system from the power supply source exceeds the chargeable and dischargeable electric power, the controller distributes electric power equivalent to the amount exceeding the chargeable and dischargeable electric power between the heat storage unit and the cold storage unit (SETO, col 5, l. 53 – col 6, l. 40), restricting the inputted regeneration power to the calculated maximum value (SUZUKI, ¶ 0027: charging capacity of battery and heat storage capacities are determined and correspond to maximum value of power that can be inputted, and if the maximum power is inputted, the extra power may be inputted to friction brake 500 or resistor 550).
 	Regarding claim 3, SUZUKI as modified by SETO teaches the electric power to be used by the battery is a maximum electric power chargeable to the battery (SETO, col 5, l. 53 – col 6, l. 40: “allowable regenerative electric power value”; col 8, ll. 15-20), the electric power to be used by the heat storage unit is a maximum electric power that can be inputted into the heat storage unit, and the electric power to be used by the cold storage unit is a maximum electric power that can be inputted into the cold storage unit (SUZUKI, ¶ 0027: charging capacity of battery and heat storage capacities are determined and correspond to maximum value of power that can be inputted).
	Regarding claim 5, SUZUKI as modified by SETO teaches the energy management system as applied to claim 2, and SUZUKI further discloses an electric device driven by the electric power of the battery (550, Fig. 1); and a thermal device driven by thermal energy stored in the heat storage unit or the cold storage unit (710, Fig. 1), wherein the controller calculates a maximum value of the electric power that can be inputted into the energy management system by further referring to an electric power to be used by the electric device (¶ 0011, 0012, 0021, 0027, 0028) and an electric power to be used by the thermal device determined by a thermal amount used by the thermal device (¶ 0022, 0025-0026). SUZUKI fails to disclose the controller calculates a maximum value of the electric power that can be inputted into the energy management system by further referring to an electric power to be used by the electric device. However, SUZUKI discloses the determination of a maximum value of electric power as described above. It would have been obvious one of ordinary skill in the art at the time the invention was filed to apply the technique of applying a maximum value of surplus regeneration power to the energy management system including an electric device for the predictable result of effectively and safely using surplus regenerative power. 
 	Regarding claim 6, SUZUKI discloses the controller adjusts the distribution of the inputted regeneration power in accordance with a state of an outside environment (¶ 0028).
 	Regarding claim 7, SUZUKI discloses an electric and thermal energy converter configured to simultaneously convert the thermal energy to be stored in the heat storage unit and the thermal energy to be stored in the cold storage unit from the electric energy (¶ 0009, 0025).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of SETO as applied to claims 1-3 and 5-7 above, and further in view of BLATCHLEY (US 2016/0344075).
 	Regarding claim 4, SUZUKI as modified by SETO teaches the energy management system as applied to claim 3 but fails to disclose a dessicant system as recited. BLATCHLEY discloses a desiccant system (¶ 0002, 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the dessicant system in order to provide increased user comfort. SUZUKI as modified by SETO and BLATCHLEY fails to disclose the controller calculates a maximum value of the electric power that can be inputted into the energy management system by further referring to an electric power to be used by the desiccant system determined by a state of the desiccant system; and the controller distributes the regeneration power inputted from the power supply source in accordance with the calculated maximum value among the battery, the heat storage unit, the cold storage unit and the desiccant system. However, SUZUKI discloses the known technique of applying surplus regeneration power to a climate control system (¶ 0003) and discloses the determination of a maximum value of electric power as described above. It would have been obvious one of ordinary skill in the art at the time the invention was filed to apply the technique of applying surplus regeneration power to the desiccant system of SUZUKI as modified by SETO and BLATCHLEY for the predictable result of effectively and safely using surplus regenerative power. 
Response to Arguments
Applicant’s arguments, see pages 7-9 of remarks, filed 6/23/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of previously cited reference SETO.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859